1 Reported in 246 N.W. 249.
For an injury the relator was awarded compensation by a referee for a period of 47 4/7 weeks. No appeal was taken to the industrial commission, and after the time for appeal had expired the relator moved to vacate the award and for a rehearing. The petition to vacate was supported and opposed by affidavits front a number of physicians, and the question presented to the commission was clearly one of fact.
We discover no abuse of discretion on the part of the commission in denying the relief sought. Ogrosky v. Commonwealth Elec. Co. 172 Minn. 46, 214 N.W. 765; Kallgren v. C. W. Lunquist Co. 172 Minn. 489, 216 N.W. 241; Dotlich v. Shenango Furnace Co. 172 Minn. 603, 216 N.W. 242.
Writ discharged and order affirmed.